Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7-9 and 11, filed 09/09/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of 07/07/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Servilla on 09/15/2021.
The application has been amended as follows: 
Claim 12:
In line 9 of claim 12, the phrase “to secure the shield mount” should read “to secure and lock the shield mount”
Claim 16:
Claim 16 has been amended as follows:
A method of depositing a material layer comprising:placing a substrate in a PVD chamber comprising a plurality of cathode assemblies;rotating a shield below the plurality of cathode assemblies to expose one of the plurality of cathode assemblies through a shield hole of the shield, a extending from the top surface and defining a receiving pocket, the shield secured to the  shield mount sized and shaped to engage with the raised peripheral frame and the receiving pocket and lock the shield mount to the shield;and
depositing the material layer on the substrate.
Claim 17:
In line 2 of claim 17, “within a pocket defined by the raised peripheral frame” should read “within the receiving pocket”
Claim 20:
In line 2 of claim 20, “materials layers” should read “material layers”
Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to claim 1 is Subramani (US 20150279635 A1), Macaulay (US 4410407 A), and Moslehi (US 5876573 A). However, as explained by the applicant on pg. 7-9 of the arguments filed 09/09/2021, the cited references fail to teach a shield mount sized and shaped to engage with the raised peripheral frame to lock an edge of the shield mount to the shield. Furthermore, there is no teaching, suggestion, or motivation to lock an edge of the shield mount of Macaulay to the shield. Therefore, claim 1 is allowable over the prior art of record.
Claims 2-11 depend on claim 1 and thus are allowable for the same reasons.
The closest prior art to claim 12 is Subramani (US 20150279635 A1), Macaulay (US 4410407 A), and Moslehi (US 5876573 A). However, as explained by the applicant on pg. 7-9 and 11 of the arguments filed 09/09/2021, the cited references fail to teach a shield mount sized and shaped to engage with the raised peripheral frame and the receiving pocket to secure and lock the shield mount to the shield. Furthermore, there is no teaching, suggestion, or motivation to secure and lock the shield mount of Macaulay to the shield. Therefore, claim 12 is allowable over the prior art of record.
Claims 13-15 depend on claim 12 and thus are allowable for the same reasons.
Claim 16 has been amended to include the allowable limitations of claim 12 and thus is allowable for the same reasons.
Claims 17-20 depend on claim 16 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794